                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                       Case No. 18-cv-02931-HSG
                                   8     IN RE UBER TEXT MESSAGING                         ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART
                                   9                                                       ADMINISTRATIVE MOTIONS TO
                                                                                           FILE UNDER SEAL
                                  10
                                                                                           Re: Dkt. Nos. 81, 89, 92
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Currently before the Court are three administrative motions to file documents and portions

                                  14   of the briefs under seal in connection with Defendant Uber Technologies, Inc.’s (“Uber”) motion

                                  15   to compel arbitration. See Dkt. Nos. 81, 89, 92. The Court GRANTS IN PART and DENIES IN

                                  16   PART the motions to file under seal, as described below.

                                  17     I.   LEGAL STANDARD
                                  18          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  19   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  20   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from

                                  21   the common law right ‘to inspect and copy public records and documents, including judicial

                                  22   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                  23   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To

                                  24   overcome this strong presumption, the party seeking to seal a judicial record attached to a

                                  25   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                  26   outweigh the general history of access and the public policies favoring disclosure, such as the

                                  27   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                  28   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s
                                   1   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                   2   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   3   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   4   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                   5   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                   6   litigation will not, without more, compel the court to seal its records.” Id.

                                   7             The Court must “balance[] the competing interests of the public and the party who seeks to

                                   8   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   9   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  10   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  11   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  12   document or portions of it under seal must “establish[] that the document, or portions thereof, are
Northern District of California
 United States District Court




                                  13   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  14   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  15             Records attached to nondispositive motions, however, are not subject to the strong

                                  16   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  17   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal

                                  18   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  19   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  20   prejudice or harm will result” if the information is disclosed. Phillips v. Gen. Motors Corp., 307

                                  21   F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm,

                                  22   unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman Indus.,

                                  23   Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  24    II.      DISCUSSION
                                  25             The parties filed three administrative motions to file under seal portions of certain exhibits

                                  26   along with excerpts of their briefs that quote from or rely upon those exhibits. See Dkt. Nos. 81,

                                  27   89, 92.

                                  28             The Court will apply the compelling reasons standard, because it finds that, at least for
                                                                                            2
                                   1   purposes of a motion to seal, a motion to compel is a dispositive motion. Uber assumes without

                                   2   argument that the lower, good cause standard applies. See, e.g., Dkt. No. 81 at 2–3. The Ninth

                                   3   Circuit “has not provided clear guidance on distinguishing dispositive from non-dispositive

                                   4   motions,” Ovonic Battery Co., Inc. v. Sanyo Elec. Co., Ltd, No. 14-CV-01637-JD, 2014 WL

                                   5   2758756, at *2 (N.D. Cal. June 17, 2014), and “district courts differ on whether a motion to

                                   6   compel arbitration is a dispositive or nondispositive motion for sealing purposes,” Martin v. Wells

                                   7   Fargo Bank, N.A., No. CV 12-06030 SI, 2013 WL 5441973, at *2 (N.D. Cal. Sept. 30, 2013)

                                   8   (collecting cases). To be sure, some courts have assumed without discussion that a motion to

                                   9   compel arbitration is a nondispositive motion. See, e.g., Verinata Health, Inc. v. Ariosa

                                  10   Diagnostics, Inc., No. 12-CV-05501-SI, 2015 WL 5117083, at *4 (N.D. Cal. Aug. 31, 2015),

                                  11   aff’d, 830 F.3d 1335 (Fed. Cir. 2016); Hunt v. Cont’l Cas. Co., No. 13-CV-05966-HSG, 2015 WL

                                  12   1518067, at *3 (N.D. Cal. Apr. 3, 2015).
Northern District of California
 United States District Court




                                  13          But the Court finds more persuasive the reasoned opinions concluding that a motion to

                                  14   compel arbitration is dispositive because of its similarities to motions to remand or transfer. See,

                                  15   e.g., Langell v. Ideal Homes LLC, No. 16-CV-00821-HRL, 2016 WL 8711704, at *3–4 (N.D. Cal.

                                  16   Nov. 18, 2016), report and recommendation adopted, No. 16-CV-00821-LHK, 2016 WL

                                  17   10859440 (N.D. Cal. Dec. 7, 2016). Courts in the Ninth Circuit employ a “functional approach”

                                  18   to determine whether a motion is dispositive by looking to its effect. See Flam v. Flam, 788 F.3d

                                  19   1043, 1046 (9th Cir. 2015). Like a motion to remand or transfer, a motion to compel results in the

                                  20   case being transferred to a different forum for resolution of the merits. Cf. id. at 1047 (holding

                                  21   that motion to remand is dispositive because it “preclusively determines the important point that

                                  22   there will not be a federal forum available to entertain a particular dispute”) (internal quotation

                                  23   omitted). Though a federal court technically retains jurisdiction to enforce arbitration awards, the

                                  24   “limited and highly deferential” mode of review, Comedy Club, Inc. v. Improv W. Assocs., 553

                                  25   F.3d 1277, 1288 (9th Cir. 2009), has the practical impact of “put[ting] the parties effectively out

                                  26   of federal court,” Harmston v. City & Cty. of San Francisco, 627 F.3d 1273, 1278–79 (9th Cir.

                                  27   2010) (internal quotation and emphasis omitted). Thus, the Court finds that a motion to compel is

                                  28   dispositive and accordingly, it applies the compelling reasons standard to the motions to file under
                                                                                          3
                                   1   seal.1

                                   2            The Court grants the motions to seal as to Ziers’s personal information, such as his phone

                                   3   number, email address, and payment card information. The public interest in this information is

                                   4   extremely minimal and the potential for abuse is high.

                                   5            Uber asks the Court to seal the remaining entries in the spreadsheets it has provided, along

                                   6   with large portions of the Narayanan deposition, asserting that they contain “confidential

                                   7   information regarding Uber’s internal procedures and databases.” See Dkt. No. 92-1 ¶ 4.

                                   8   According to Uber, large-scale redactions are needed to protect this “valuable business

                                   9   information” from competitors. See id. ¶ 5. The Court has reviewed the proposed redactions and

                                  10   finds them substantially overbroad and not rising to the level of trade secrets or other protectable

                                  11   material. In addition, disclosure of these excerpts is necessary for the public to be able to

                                  12   understand the Court’s ruling on the motion to compel. For example, many of the excerpts of
Northern District of California
 United States District Court




                                  13   Narayanan’s deposition that Uber asserts are confidential are questions to which he answered “I

                                  14   don’t know.” See, e.g., Dkt. No. 92-3 at 125. Uber also seeks to seal highly relevant information,

                                  15   including Narayanan’s definitions of various technical terms (such as “back-end services” and

                                  16   “epoch”), the basis of his declaration, foundation for his familiarity with the exhibits he provided,

                                  17   and third-party sources from which Uber collects personal information. Uber has not met its

                                  18   burden to establish a compelling reason to seal these broad swaths of Narayanan’s deposition

                                  19   testimony. Further, even if the Court were to find that the good cause standard applied, it would

                                  20   arrive at the same conclusion, because Uber has failed to make the requisite particularized

                                  21   showing that specific prejudice or harm will result from public disclosure of these documents.

                                  22             Accordingly, the Court ORDERS as follows:
                                            Dkt. No.     Document        Portion(s) Sought to be                        Ruling
                                  23         Public/                             Sealed
                                  24        (Sealed)
                                                                           Entries underneath
                                                          Exhibit G
                                  25                                      “signup_mobile” and
                                           81-3/(81-4) (UBER00000                                        GRANTED: personal information
                                                                             “signup_email”
                                  26                         02)

                                  27
                                       1
                                  28     To the extent the Court previously found to the contrary in Hunt, 2015 WL 1518067, at *3, it
                                       reconsiders the view expressed there.
                                                                                         4
                                                                                                      DENIED: no personal information,
                                   1                                     UUID and signup date
                                                                                                        no compelling reason to seal
                                   2                                      Entries underneath
                                                        Exhibit H       “destination_string” and      GRANTED: personal information
                                   3    81-5/(81-6)   (UBER00000            “card_number”
                                                         03–06)                                       DENIED: no personal information,
                                   4                                   Remaining entries in table
                                                                                                        no compelling reason to seal
                                   5                                       Entries underneath
                                                        Exhibit I      “card_bin”, “card_number”,     GRANTED: personal information
                                   6    81-7/(81-8)   (UBER00000            “card_expires_at”
                                                          01)                                         DENIED: no personal information,
                                   7                                   Remaining entries in table
                                                                                                        no compelling reason to seal
                                                                             4:14–15, 17–27
                                   8
                                                       Plaintiffs’             6:19–20, 27            DENIED: no personal information,
                                        89-3/(89-4)
                                   9                   Sur-Reply        7:5–11, 21–22, FN5, FN6         no compelling reason to seal
                                                                                  8:1–2
                                  10                  Declaration of
                                                                       Payment card info in lines
                                        89-5/(89-6)    Christopher                                    GRANTED: personal information
                                  11                                             7–9
                                                          Ziers
                                                                           Entries underneath
                                  12
Northern District of California




                                                                       “card_bin”, “card_number”,
 United States District Court




                                  13                                        “card_expires_at”,
                                                        Exhibit A           “signup_mobile”,          GRANTED: personal information
                                  14    89-7/(89-8)   (UBER00000             “signup_email”,
                                                         1–06)          “destination_string”, and
                                  15                                         “card_number”
                                  16                                                                  DENIED: no personal information,
                                                                       Remaining entries in table
                                                                                                        no compelling reason to seal
                                  17                    Exhibit B
                                         89-9/(89-                                                    DENIED: no personal information,
                                                      (UBER00000            Entire document
                                  18        10)                                                         no compelling reason to seal
                                                         07–08)
                                                                            Entries underneath
                                  19
                                                                       “card_bin”, “card_number”,
                                  20                                        “card_expires_at”,
                                                         Exhibit C
                                                                            “signup_mobile”,          GRANTED: personal information
                                                       (Narayanan
                                  21                                         “signup_email”,
                                        89-11/(89-      deposition
                                                                         “destination_string”, and
                                  22       12)             and
                                                                              “card_number”
                                                        supporting
                                  23                                     Excerpts throughout, see
                                                         exhibits)
                                                                            Dkt. No. 91-1 ¶ 8;        DENIED: no personal information,
                                  24                                    remaining entries in tables        not narrowly tailored
                                                                           in attached exhibits
                                  25                    Exhibit A
                                                                        Excerpts throughout, see
                                        92-4/(92-3)    (Narayanan                                      DENIED: not narrowly tailored
                                  26                                         Dkt. No. 92-1
                                                       deposition)
                                  27
                                       III.   CONCLUSION
                                  28          The Court DIRECTS the parties to file public versions of all documents for which the
                                                                                     5
                                   1   proposed sealing has been denied by June 7, 2019. Pursuant to Civil Local Rule 79-5(f)(1),

                                   2   documents filed under seal as to which the administrative motions are granted will remain under

                                   3   seal. The public will have access only to the redacted versions accompanying the administrative

                                   4   motions.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 5/30/2019

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
